Order entered December 5, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01340-CR
                                       No. 05-17-01341-CR

                           CHARLES RAY WILLIAMS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                      Trial Court Cause Nos. F14-75623-I, F14-75616-I

                                             ORDER
       Before the Court are appellant’s pro se November 22, 2017 “motion indigent” and

“motion for attorney request,” November 27, 2017 “motion for appeal,” November 29, 2017

“motion for appeal,” and November 30, 2017 “motion of writs of errors.” We DENY appellant’s

motions.

       We ORDER the trial court to conduct a hearing to determine whether appellant is

entitled to court-appointed counsel in these appeals. If the trial court finds that appellant is

entitled to court-appointed counsel, we ORDER the trial court to appoint an attorney to

represent appellant in the appeals. If the trial court finds that appellant is not entitled to court-

appointed counsel, the trial court shall determine whether appellant will retain counsel to
represent him in the appeals and, if so, the name, State Bar number, and contact information for

retained counsel.

        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date

of this order.

        We ABATE the appeals to allow the trial court to comply with this order. The appeals

will be reinstated THIRTY DAYS from the date of this order or when the findings are received,

whichever is earlier.


                                                    /s/    LANA MYERS
                                                           JUSTICE